Grice, Presiding Justice.
In this appeal from the denial of the writ of habeas corpus the appellant urges that his plea of guilty to the offense of voluntary manslaughter was not knowingly and voluntarily made and also that he was denied the effective assistance of counsel. Upon these grounds he contends that the sentence of fifteen years confinement is illegal.
These contentions are not meritorious.
The record affirmatively shows that the appellant entered his pleas knowingly and voluntarily. The sentencing judge carefully explained his rights to him. He, with counsel present, stated unequivocally that he understood and desired to plead guilty.
The record likewise shows that the appellant had the effective assistance of counsel in the events preceding and upon the entry of the plea of guilty. The attorney who *716represented the appellant testified as to his services in this respect; and from what appears, he fulfilled his professional obligation.
Submitted October 10, 1972
Decided November 9, 1972.
Horace Lee Johnson, pro se.
We therefore conclude that the habeas corpus court properly denied the writ and remanded the appellant to the custody of the respondent.

Judgment affirmed.


All the Justices concur.